EXHIBIT 10.2

 

AMENDMENT TO

EMPLOYMENT AGREEMENT

 

THIS AMENDMENT to the employment agreement by and between THE BON-TON
STORES, INC., a Pennsylvania corporation (the “Company”), and BARBARA J.
SCHRANTZ (the “Employee”), entered into as of the 30th day of January, 2011 (the
“Employment Agreement”), is hereby made for purposes of compliance with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).

 

W I T N E S S E T H:

 

WHEREAS, Employee is currently party to the Employment Agreement; and

 

WHEREAS, the Company and Employee have agreed to modify the Employment Agreement
to comply with Code Section 409A, as permitted pursuant to IRS Notice 2010-6
(the “IRS Notice”).

 

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein and intending to be legally bound hereby, the Company and Employee agree
as follows:

 

1.              Notwithstanding anything to the contrary in the Employment
Agreement, all payments to be provided upon the Employee’s separation from
service, as set forth in Section 9 that are subject to Code Section 409A shall
be made in equal installments in accordance with the Company’s regular payroll
practices and shall be paid at the time and manner as such payments would have
been paid had all payments under Section 9 been paid in such equal installments;
provided, however, that any payments that are not exempt under the separation
pay exemption from Code Section 409A that would

 

--------------------------------------------------------------------------------


 

otherwise be paid during the six month period following the Employee’s
separation from service shall be deferred until the end of such six month period
to the extent necessary to avoid a violation of Code Section 409A(a)(2)(B)(i).

 

2.              In all other respects, the Employment Agreement shall remain in
full force and effect without change.

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have duly
executed and delivered, in Wisconsin, this Agreement as of the 20th day of
August, 2012.

 

 

 

THE BON-TON STORES, INC.

 

 

 

 

 

By:

Brendan L. Hoffman

 

 

Brendan L. Hoffman

 

 

President and Chief Executive Officer

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

/s/Barbara J. Schrantz

 

Barbara J. Schrantz

 

2

--------------------------------------------------------------------------------